


110 HRES 603 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 603
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Hastings of
			 Florida submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives on the announcement of the Government of the Russian Federation
		  of its intention to suspend implementation of the Treaty on Conventional Armed
		  Forces in Europe.
	
	
		Whereas the Treaty on Conventional Armed Forces in Europe,
			 signed at Paris on November 19, 1990 (the CFE Treaty), was agreed upon and
			 signed by 22 countries in order to establish parity, transparency, and
			 stability in the balance of conventional military forces and equipment in an
			 area of Europe stretching from the Atlantic Ocean to the Ural Mountains;
		Whereas there are now 30 countries that are party to the
			 CFE Treaty, including Armenia, Azerbaijan, Belarus, Belgium, Bulgaria, Canada,
			 Czech Republic, Denmark, France, Georgia, Germany, Greece, Hungary, Iceland,
			 Italy, Kazakhstan, Luxembourg, Moldova, Netherlands, Norway, Poland, Portugal,
			 Romania, Russia, Slovakia, Spain, Turkey, Ukraine, the United Kingdom, and the
			 United States;
		Whereas the CFE Treaty is recognized as one of the most
			 successful arms control agreements of the modern era and has served as a
			 cornerstone of European security as the continent emerged from the shadows of
			 the Cold War;
		Whereas the CFE Treaty facilitated the destruction or
			 conversion of over 52,000 battle tanks, armored combat vehicles, artillery
			 pieces, combat aircraft, and attack helicopters;
		Whereas the CFE Treaty continues to enable an
			 unprecedented level of transparency into military equipment holdings and troop
			 deployments in Europe, including over 4,000 on-site inspections of military
			 units and installations implemented since the entry into force of the
			 Treaty;
		Whereas, on November 19, 1999, at the Organization for
			 Security and Co-operation in Europe Summit in Istanbul, Turkey, the parties to
			 the CFE Treaty signed an Adaptation Agreement to account for the demise of the
			 Warsaw Pact, the expansion of membership in the North Atlantic Treaty
			 Organization (NATO), and other changes in the European geopolitical
			 environment;
		Whereas, at the time of the signing of the Adaptation
			 Agreement, the Russian Federation made a series of pledges, known as the
			 Istanbul Commitments, to withdraw remaining military forces and equipment from
			 the territory of Georgia and Moldova or to otherwise negotiate consensual
			 agreements on their continued presence;
		Whereas, while the Government of the Russian Federation
			 has taken initial steps towards fulfilling the Istanbul Commitments, it
			 continues to maintain troops and associated equipment in both Georgia and
			 Moldova without the express sovereign consent of the government of either of
			 those countries, and the United States and other parties to the CFE Treaty have
			 therefore refrained from taking steps to ratify the Adaptation
			 Agreement;
		Whereas, on April 26, 2007, President of the Russian
			 Federation Vladimir Putin, on the occasion of his last State of the Union
			 speech, announced an unspecified moratorium on Russian
			 compliance with the CFE Treaty, citing the refusal of NATO Members to ratify
			 the Adaptation Agreement, concerns over the proposed United States missile
			 defense deployment in Poland and the Czech Republic, and new basing
			 arrangements between the Government of the United States and the Governments of
			 Poland, Bulgaria, and Romania as unacceptable encroachments on the security of
			 Russia;
		Whereas the Government of the Russian Federation
			 subsequently requested, as is its right under the CFE Treaty, an Extraordinary
			 Conference to discuss its outstanding concerns, which was held from June 12 to
			 June 15, 2007;
		Whereas, on July 14, 2007, President Putin issued a formal
			 decree announcing the intention of the Russian Federation to suspend compliance
			 with the CFE Treaty after providing 150 days advance notice to the other CFE
			 Treaty signatories;
		Whereas President Putin justified the decision of the
			 Government of the Russian Federation on account of extraordinary
			 circumstances that affect the security of the Russian Federation
			 and require immediate measures;
		Whereas, while the CFE Treaty provides a formal mechanism
			 for withdrawal of a country that is party to the Treaty following 150 days of
			 notice, it does not contain any such provision for suspension; and
		Whereas the Department of State, in responding to the
			 announcement by the Government of the Russian Federation to suspend compliance
			 with the CFE Treaty, declared, The United States is disappointed by the
			 Russian announcement of its intention to suspend implementation of the
			 Conventional Armed Forces in Europe (CFE) Treaty. The United States remains
			 committed to CFE’s full implementation. We also remain committed to the
			 ratification and entry into force of the Adapted CFE Treaty. We look forward to
			 continuing to engage with Russia and the other States Parties to the Treaty to
			 create the conditions necessary for ratification by all 30 CFE States.:
			 Now, therefore, be it
		
	
		That—
			(1)it
			 is the sense of the House of Representatives that the announcement of the
			 Government of the Russian Federation of its intention to suspend implementation
			 of the Treaty on Conventional Armed Forces in Europe, signed at Paris on
			 November 19, 1990 (the CFE Treaty), is a regrettable step and may unnecessarily
			 heighten tensions in Europe; and
			(2)the House of
			 Representatives—
				(A)recognizes the enduring value of the CFE
			 Treaty as a cornerstone of European security and a force for stability in the
			 transition of Europe from the Cold War to the modern era;
				(B)strongly urges the Government of the
			 Russian Federation to reconsider its intention to suspend CFE implementation
			 and engage with the other parties to the CFE Treaty in an intensive dialogue to
			 resolve outstanding problems and establish a foundation for the eventual
			 implementation of the Adaption Agreement to the CFE Treaty;
				(C)calls on the Russian Federation, in
			 accordance with that process, to fulfill the Istanbul Commitments of 1999 and
			 move speedily to withdraw all remaining forces and military equipment from
			 Georgia and Moldova;
				(D)strongly encourages all parties to the CFE
			 Treaty to engage the Russian Federation in seeking innovative and constructive
			 mechanisms to fully implement the Istanbul Commitments and thus facilitate the
			 rapid entry into force of the Adaptation Agreement; and
				(E)strongly encourages officials of the
			 Government of the Russian Federation to refrain from belligerent statements and
			 threats that only further polarize relations and jeopardize security in
			 Europe.
				
